DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 11/18/2021, Claims 9-15, and 17 have been cancelled, and Claims 1-8, 16, and 18-20 are pending.

REASONS FOR ALLOWANCE
Claims 1-8, 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Marchand (US PGPub 2017/0112514) and Pal (US PGPub 2006/0229660), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1 and 16 which recite, inter alia "wherein the distal opening of the delivery catheter has one of more extrusions extending from an inner surface of the delivery catheter, wherein the one or more extrusions have sharp edges, wherein the one of more extrusions are retractable; wherein the one or more extrusions are configured to shear the clot".  The novelty of this invention is the extrusions on the distal end of the catheter which are retractable and extendable to break down the clot material while the clot material is within the capturing basket and the capturing basket is withdrawn into the catheter. 
The closest prior arts of record Marchand and Pal teach a clot retrieval device similar to that of Claims 1 and 16, however the prior art of record does not disclose the claimed retractable extrusions.  Marchand teaches a clot retrieval device that has a capturing basket and a delivery catheter (Figure 3). Pal teaches that the capturing basket has pores which increase in size from a proximal end to a distal end of the capturing basket. Neither art of record disclose the claimed retractable extrusions extending from a distal end of the delivery catheter.
Because none of the prior art documents of record teach a clot retrieval device as recited in Claims 1 and 16 it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at the technical solutions of Claims 1 and 16 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771